MEMORANDUM**
Joe R. Hernandez appeals the district court’s denial of his Fed.R.Civ.P. 60(b) motion to set aside the summary judgment in favor of defendants in his 42 U.S.C. § 1983 action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, Sch. Dist. 1J v. ACandS, Inc., 5 F.3d 1255, 1263 (9th Cir.1993), and we affirm.
Hernandez waived any argument as to the district court’s denial of his motion to set aside the judgment because he failed to provide any argument on appeal. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir.1999).
We lack jurisdiction to consider Hernandez’s contentions regarding summary judgment because he failed to filed a notice of appeal within 30 days of judgment or a timely tolling motion. See Fed. R.App. P. 4(a)(4)(A)(vi).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.